342 S.W.3d 437 (2011)
STATE of Missouri, Respondent,
v.
Donald J. ELLISON, Appellant.
No. WD 72282.
Missouri Court of Appeals, Western District.
June 14, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang and Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
*438 Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Donald Ellison appeals from the jury verdict finding him guilty of child molestation in the first degree. Ellison maintains that the trial court plainly erred in admitting evidence of prior bad acts. We affirm. Rule 30.25(b).